

Exhibit 10(j)


EMPLOYMENT AGREEMENT




This Employment Agreement is made effective as of the 1st day of September,
1998, by and between Texas Utilities Services Inc. (the “Employer”) and Kirk
Oliver, an individual (the “Employee”). The term Employer shall also include any
successor employer of Employee if such successor employer is within the Texas
Utilities Company System.


1. Employment. The Employer hereby agrees to employ Employee and Employee hereby
agrees to serve the Employer, subject to the terms and conditions set forth
herein.


2. Term. Employee’s employment with the Employer shall commence September 1,
1998, and will terminate at the will of either of the parties hereto.


3. Initial Title and Duties. Employee shall initially serve the Employer as its
Vice President and Treasurer, and shall perform such duties and tasks as he may
be called upon by the Employer to perform from time to time. Employee will
endeavor to promote the business affairs and business interests of the Employer
and will devote all of his working time and attention to the Employer.


4. Compensation. 


(a) Base Salary. As compensation for his services hereunder, Employee shall
initially receive a base salary of $15,833.34 per month, payable in equal
installments at such periods as shall from time to time be established by the
Employer as regular payroll periods. Employee’s base salary shall be subject to
adjustment from time to time at the discretion of the Employer.


(b) Signing Bonus. Upon commencement of Employee’s employment hereunder,
Employer shall pay Employee a one-time, special bonus in the amount of $50,000.


(c) Annual Bonus Opportunities. In his capacity as Vice President and Treasurer
of Employer, Employee shall be entitled to participate in the Texas Utilities
Company System Annual Incentive Plan ("AIP") which provides eligible employees
with annual performance-based bonus opportunities. Under the terms of the AIP,
one-half of the annual awards are paid to participants in cash and one-half of
the annual awards are deferred under the Texas Utilities Company System Deferred
and Incentive Compensation Plan. Employer agrees that, if AIP awards made to
Employee for either the 1998 or 1999 plan year are less than $75,000, the
difference between the amount of the award actually made under the AIP for such
year and $75,000 shall be paid by Employer to Employee in cash at or near the
time that the AIP award for such year is made.


--------------------------------------------------------------------------------




Employee understands and agrees that, in addition to any limitations provided
for in the AIP, the bonus payments provided for above shall be forfeited and
shall not be made if Employee resigns or is terminated for Cause (as defined
below) prior to the date that AIP awards are distributed for the applicable plan
year. Except as otherwise specifically provided for herein, “Cause” shall mean
Employee’s (i) death, (ii) inability to perform his duties and responsibilities
hereunder on a consistent day-to-day basis by reason of a physical or emotional
disability, (iii) any material action or material failure to act on the part of
Employee which may result in material injury to the assets, business prospects
or reputation of the Employer or any affiliate of Employer, including without
limitation a violation of a published employment policy or law, or (iv) failure
to satisfactorily perform the duties and discharge the responsibilities assigned
to him in accordance with this Agreement.


(d) Other Benefits. During the period of Employee’s employment hereunder,
Employee shall be entitled to participate in all of the Employer’s employee
benefit plans, arrangements and fringe benefit policies to the extent he is
qualified to do so, subject to the terms, conditions and limitations of such
plans, arrangements and policies, as they may be amended, altered or terminated
from time to time. For purposes of Employee’s participation in certain of
Employer’s executive compensation plans, Employee shall be deemed to be a
“corporate officer” of Employer. With respect to the application of Employer’s
vacation policy, Employee shall be entitled to the number of vacation days
provided for under such policy as if he had attained fifteen (15) years of
service with Employer as of the date of this Agreement.


(e) Special Deferred Compensation. In addition to the other compensation
provided
for in this Agreement and in recognition of Employee’s forfeiture of
compensation from his former employer by virtue of his employment with Employer
hereunder, Employer agrees to provide Employee with deferred compensation under
the following terms and conditions.


Employee shall be awarded the equivalent of a theoretical number of full and
fractional shares of the common stock (“Stock”) of Texas Utilities Company,
(“Phantom Units”) determined by dividing $300,000 by the market value per share
of the Stock on the effective date of this Agreement. The Phantom Units shall be
segregated and maintained in four (4) separate and equal theoretical record
keeping accounts (the “Accounts”). If and when dividends are paid on the Stock,
each Account shall be credited with additional Phantom Units in an amount equal
to the value of the number of full and fractional shares of Stock which could
have been purchased with the amount of the dividend that would have been paid if
Stock were held in the Account. For purposes of crediting this theoretical
dividend to the Accounts, each Phantom Unit shall be equivalent to one share of
Stock. In the event of any reorganization, recapitalization, reclassification,
stock split, reverse stock split, combination, share exchange, or other similar
event involving the Stock, an appropriate adjustment shall be made in the
Accounts. Beginning in 1999 and continuing thereafter for the following three
(3) succeeding years, one of the Accounts shall effectively be liquidated in
each such year and Employer shall pay Employee cash in an amount equal to the
value of the liquidated Account, such that the value of one Account is paid in
each of the years 1999, 2000, 2001 and 2002. The cash value to be paid upon the
liquidation of each Investment Account shall be determined by multiplying the
number of Phantom Units that exist in the applicable Account at June 30th of the
applicable year by the average market value used to value incentive compensation
payments for participants in the Employer’s Deferred and Incentive Compensation
Plan (“DICP”) for payments made from such plan in such year. Each such cash
payment shall be made at the time that incentive awards are paid to participants
in the DICP during such year.

2

--------------------------------------------------------------------------------






In the event of Employee’s resignation or termination for Cause (except for
Employee’s death or disability), Employee shall forfeit any right to receive any
payments under this Section which have not been made prior to the date of such
cessation of employment. In the event that Employee is terminated by Employer
without Cause, Employee shall be entitled to receive an amount, if any, equal to
50% of the cash value in the Accounts remaining after the application of the
offset provision of Section 5 below.


5. Loan. Employer agrees to loan Employee an aggregate sum of $300,000.00 on the
following terms and conditions. Such loan shall bear interest at a rate of ____%
per annum and shall be repaid in four (4) equal annual installments of $_____
each on _____, 1999, _____, 2000, _____ 2001 and _____ 2002. Concurrently with
the final installment on _____, 2002, the entire amount of the unpaid principal
on the loan, together with all accrued and unpaid interest thereon, shall be due
and payable. The loan shall be evidenced by, and subject to the terms of, a
Promissory Note in the form attached hereto as Exhibit "A".


In the event that Employer terminates Employee without Cause, prior to the
repayment in full of the loan, the value of the undistributed Accounts provided
in subsection (e) above (such value to be determined as of the date of such
resignation or termination) shall be applied against, and shall offset, the
outstanding indebtedness under the loan.


6. Provision for Company Automobile. Employee shall be entitled to participate
in the Employer’s executive automobile policy on the same basis as other
executives of the Employer subject to the terms and conditions of such
automobile policy as it may be amended, altered or terminated from time to time.


7. Provision for Temporary Housing and Travel Expenses. The parties understand
that Employee currently resides in New York and that he desires to maintain his
family’s New York residence for some period of time after he commences his
employment with Employer. In order to help accommodate Employee in this regard
and assist him with temporary local housing, Employer shall, in addition to the
compensation provided for above, reimburse Employee’s reasonable expenses for
rent and utilities associated with a temporary apartment in the Dallas area for
a period of one year beginning with the commencement of Employee’s employment
hereunder. Employer shall also provide Employee with a travel allowance for the
first ten months of Employee’s employment hereunder in an aggregate amount of
$12,000 to assist Employee in travel to and from his home in New York.
Reimbursement of such travel expenses shall be made in a manner consistent with
Employer’s expense reimbursement policy.

3

--------------------------------------------------------------------------------




8. Relocation Benefits. In connection with Employee’s relocation to Dallas,
Texas, in order to commence his employment hereunder, he shall be entitled to
receive relocation benefits pursuant to the provisions of Employer’s standard
relocation policy.


9. Country Club Membership. Employer shall provide Employee with a country club
membership and a luncheon club membership at club(s) which are mutually
agreeable to Employer and Employee. Any initiation or similar fees, as well as
the monthly membership dues for such club membership(s) shall be paid by
Employer.


10. Severance Payment Upon Termination Without Cause. In the event that Employer
terminates Employee’s employment hereunder without Cause, Employee shall, in
addition to any other compensation or benefits to which Employee may be entitled
by reason of such termination, be entitled to receive a one-time single lump sum
severance payment in an amount equal to Employee’s annualized base salary under
paragraph 4(a) hereof. Such severance payment shall be paid to Employee as soon
as reasonably practicable following such termination.


11. Deductions and Nonalienation of Benefits. Employee shall be required to pay
promptly on demand, by payroll deduction or otherwise, the amount required to be
withheld by Employer for income and employment taxes in respect of amounts paid
under this agreement. No right, benefit or payment hereunder shall be subject to
anticipation, alienation, sell, assign, pledge, encumbrance or charge, and any
attempt to anticipate, alienate, sell, assign, pledge, encumber or charge the
same shall be null and void. No right, benefit or payment hereunder shall in any
manner or subject to, voluntarily or involuntarily, the debts, contracts,
liabilities or torts of Employee or be otherwise subject to any execution,
garnishment, attachment, insolvency, bankruptcy or legal proceedings of any
character or legal sequestration, levy or sale. If Employee or any other
beneficiary hereunder shall become bankrupt or attempt to anticipate, alienate,
sell, assign, pledge, encumber or charge any right, benefit or payment
hereunder, such right, benefit or payment may be terminated at any time by the
Employer without liability or further obligation.


12. Entire Agreement. This Agreement contains the complete understanding and
agreement between the parties and supersedes any and all other agreements,
understandings, or communications of any kind, either oral or in writing,
between the parties hereto with respect to the subject matter hereof. Each party
to this agreement acknowledges that no representations, inducements, promises,
or agreements, orally or otherwise, have been made by any party, or anyone
acting on behalf of any party, which are not embodied herein, and that no other
agreement, statement, or promise with respect to the subject matter of this
Agreement shall be valid or binding. Nothing in this agreement shall be
construed as conferring any right upon Employee to continued employment by the
Employer. Any modification of this Agreement will be effective only if it is in
writing signed by both of the parties hereto.

4

--------------------------------------------------------------------------------




13. Severability. If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.


14. Successors. This Agreement shall be binding upon and inure to the benefit of
Employee, his heirs, beneficiaries and personal representatives, and the
Employer and any successor of the Employer, but neither this Agreement, nor any
of the rights or obligations of either party hereunder may be assigned, in whole
or in part, except Employer may assign this Agreement to any affiliate of
Employer.


15. Notices. Any notices to be given hereunder by either party to the other may
be effected by personal delivery in writing, by facsimile or by mail, registered
or certified, postage prepaid to the current address of the other party with
return receipt requested. Notices delivered personally or by facsimile shall be
deemed communicated as of actual receipt, mailed notices shall be deemed
communicated as of three (3) days after mailing.


16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.


EXECUTED in Dallas, Texas effective as of the day and year first above written.


EMPLOYER:


TEXAS UTILITIES SERVICES INC.




By: /s/ Michael J. McNally                              


EMPLOYEE:




/s/ Kirk Oliver                                                  
           
                                                                                       
Kirk Oliver

5

--------------------------------------------------------------------------------

